Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
Claim Objections
Claim 1 objected to because of the following informalities:  the limitation “one opposing end” in line 5 should be changed to “one of the opposing ends” to provide proper antecedent basis to the claim limitation and avoid ambiguity with regard to what is being referred to by the limitation.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit controlling”, “a control unit…configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0175296 (hereinafter referred as “Wehmeyer”), in view of US 2004/0082903 (hereinafter referred as “Micheli”)..
Regarding claim 1, Wehmeyer teaches (fig. 5) a dialysis treatment unit having a preparation unit (324) for dialysis solution having a concentrate line (from valve V1 to 324, or valve V3 to 324, or valve V4 to 324), 
at least one tubing (316 or 317 or 318 from line 315 to valve V1 or V3 or V4) having opposite ends, one of the opposing ends connected to the concentrate line of the preparation unit and the other opposing end connected to a ring line (315) of a central concentrate supply system,
at least one valve (V1 or V3 or V4) in the concentrate line, and 
a control unit controlling opening of the at least one valve ([0010], [0011], [0017]).
It should be noted that the limitations “for transferring concentrate out of the at least one plastic tubing and into the concentrate line” and “and configured to cause the transfer of concentrate out of the at least one plastic tubing and into the concentrate line during a rinsing or cleaning process in order to prevent crystal binding in the at least one plastic tubing” are directed to functional language and a manner of operating the system without structurally limiting the dialysis treatment unit. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this instance, Wehmeyer discloses controlling of the valves by the control unit and therefore teaches the structure that enables control of valves by a controller.
It should also be noted that A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Wehmeyer does not disclose that connecting means comprises plastic tubing. However, use of plastic tubing for fluid lines in dialysis systems is well known in the art. It is evidenced by Micheli. Micheli discloses that “The fluid lines can include any suitable material including a flexible, sterile and inert plastic, such as polyethylene, polystyrene, polypropylene, polyvinyl chloride and/or combinations thereof. In general, the fluid lines are transparent such that the fluid flow through the lines can be visually observed” [0097]. Selection of known material for fluid lines would have been an obvious matter of design choice to one of ordinary skill in the art.
Regarding claims 2-6, modified Wehmeyer teaches limitations of claim 1 as set forth above. The limitations of claims 2-6 are reciting a manner of operating the valve and result of operating the valve. Manner of operating the device does not differentiate apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 8, modified Wehmeyer teaches limitations of claim 1 as set forth above. The limitation of claim 8 is reciting a manner of operating the apparatus without adding structural limitations. Manner of operating the device does not differentiate apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Response to Arguments
Applicant's arguments filed 11/30/2021 with regard to rejection of claim 1 under 35 USC 102(a)(1) as being anticipated by Wehmeyer have been fully considered but they are not persuasive. 
Applicant argued that 

    PNG
    media_image1.png
    454
    745
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    414
    735
    media_image2.png
    Greyscale

This is not found to be persuasive because Wehmeyer discloses a ring line 315, tubing (tubing from line 315 to valve V1 or V2, or tubing 317 from line 315 to valve V3, or tubing 318 from line 315 to valve V4), and concentrate line (from valve V1 to 324 or valve V2 to 324, or valve V3 to 324, or valve V4 to 324). Therefore, tubing has one end connected to line 315 and other end connected to concentrate line.
Applicant further argued

    PNG
    media_image3.png
    160
    822
    media_image3.png
    Greyscale

This is not found to be persuasive because as indicated in the claim rejection above, entire fig. 5 is interpreted as a dialysis unit.

    PNG
    media_image4.png
    301
    784
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    128
    758
    media_image5.png
    Greyscale

This is not found to be persuasive because [0015] of Wehmeyer discloses that the term dialysis liquid and dialysate are not intended to be restricted only to ready-to-use dialysis solutions, but rather, the terms dialysis liquid and dialysate also include dialysis concentrate and dialysis solution that need to be supplemented with additional additives. Furthermore, instant claim 1 is directed to an apparatus and material being worked upon by the apparatus does not structurally limit the apparatus. Whether a dialysate concentrate is being supplied by the ring line or a prepared dialysate is being supplied does not impart additional structure. 
Applicant’s arguments with regard to Burbank are moot because the instant office action does not contain claim rejection in view of Burbank.
Applicant’s arguments with regard to request to withdraw premature final office action are moot in view of request for continued examination. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777